Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 18, 2020

                                      No. 04-19-00793-CV

                                  CITY OF SAN ANTONIO,
                                         Appellant

                                                v.

                             Tanya WALKER and Adrian Segovia,
                                       Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI23121
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
         Appellant’s unopposed second motion for an extension of time to file the appellant’s
brief is granted. We order appellant to file its brief by March 2, 2020. Counsel is advised that no
further extensions of time will be granted absent a timely motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. The court does not generally
consider a heavy work schedule to be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court